In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1075V
                                       Filed: March 2, 2015
                                            Unpublished

****************************
KAREN COMEIRO,                          *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
       v.                               *      Trivalent Flu Vaccine; Injection Site
                                        *      Injury; Special Processing Unit
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Erika Todd, Esq., Arrowood Peters LLP, Boston, MA for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On November 4, 2014, Karen Comeiro filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered injuries to include
“severe blistering and disfigurement at the injection site” which were caused by the
trivalent flu vaccine she received on October 8, 2013.3 The case was assigned to the
Special Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).

3 Petition at 1. Initially, petitioner also alleged that she suffered an adverse effect on her rheumatoid
arthritis (an ongoing condition) because she was forced to abstain from taking at least one of her
rheumatoid arthritis medications which was interfering with the healing of the injection site injury. Petition
at 4-5. Respondent disputes vaccine causation for this additional injury. See Respondent’s Rule 4(c)
Report [“Res. Report”] at 2, 9-10. On March 2, 2015, petitioner’s counsel informed the OSM staff attorney
managing this case by email that petitioner had agreed to narrow her claim to exclude any claim of
aggravation of her rheumatoid arthritis.
       On February 27, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Res. Report at 2.
Specifically, respondent “concedes that petitioner is entitled to compensation for the
local skin reaction that she sustained in her left arm [but] . . . denies that compensation
is appropriate for petitioner’s claim that she suffered from an aggravation of her
rheumatoid arthritis as a sequela of her injury.” Id.; accord. id at 9-10. Petitioner has
agreed to limit her claim to the injury to which respondent concedes. See supra note 3.
Respondent agrees that petitioner’s injury lasted for more than six months. Res. Report
at 9-10.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2